DETAILED ACTION
 

Acknowledgements

This action is in response to Applicant’s filing on Jun. 4, 2021, and is made an Allowance. 
This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Jun. 4, 2021, has been entered.

Claim Status

Applicant’s Amendment pursuant to 37 C.F.R. §1.114 filed Jun. 4, 2021, [“Applicant’s Amendment”] and Applicant’s Reply to the Final Office Action mailed Mar. Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: Claims 1–3, 5–13, 15–19, and 22–24 were previously pending. Claims 1, 2, 8, 10, 11, 12, 13, and 15 are amended. Claim 25 is added. Claim 16 is cancelled. Accordingly, Claims 1–3, 5–13, 15, 17–19, and 22–25 are now pending and have been examined with Claims 1, 8, and 15 in independent form.

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Nov. 30, 2017, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Final Office Action mailed Mar. 30, 2021, [“Final Office Action”]. The objection to Claim 2 is withdrawn.

Response to Arguments

	In the Final Office Action, Examiner explained his interpretation that there were several phrases rampant throughout the claims that expressed mere intended use, and identified merely three examples, such as “one or more processors to” and “model is to” [“claim interpretation issue”]. Final Office Action at *3. All examples in the claims were not identified. Id. In the interest of compact prosecution, Examiner interpreted the intended use phrases as if “configured” were inserted, such as “one or more processors configured to” and “model is configured to.” Id. Applicant misapprehended the Final Office Action in asserting the “claim interpretation issue” applies only to Claims 1 and 2. Applicant’s Reply 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is attached. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview and email with Applicant’s attorney of record, Rebecca Bachner, on Jun 10, 2021. See attached interview summary.
Changes from Claims dated Apr. 30, 2021, are indicated by underline and address the “claim interpretation issue” in Claims 1, 3, 7-8, 15, 19, 23, and 25 as explained above and in the Final Office Action and correct a grammatical error in Claim 8.
See attached Examiner’s Amendment.

Allowable Subject Matter

Claims 1–3, 5–13, 15, 17–19, and 22–25 are allowed.

Reasons for Allowance
 
The following is Examiner’s statement of reasons for allowance:
Applicant’s Amendment and Applicant’s Reply both filed Jun. 4, 2021, to the Final Office Action
The Examiner’s Amendment as identified supra.
A double patenting rejection is not applicable. See attached search using EAST.
The claims are eligible under 35 USC § 101. The pending claims are directed to a statutory category, recite an abstract idea exception, but integrate the abstract idea exception into a practical application in some other meaningful way by claims. MPEP 2106.05(e). The machine learning model is trained, validated, tested, and used to classify chargebacks. When a trend is identified relating to classification of chargebacks, the machine learning model is updated for continuous improvement in the classification of chargebacks.
The following is a statement of reasons for the indication of allowable subject matter. The prior art taken alone or in combination fails to teach the following claimed features of the Independent Claims. Independently the claims are obvious, however, the claims as a whole are not obvious because the examiner would have to improperly use the claims as a road map to combine the individual obvious claims together.  It is noted that the priority date for the claims has support to Nov. 30, 2017. Applicant claims:
receive first information relating to a first set of transactions and a first set of chargebacks associated with the first set of transactions;
process the first information to generate a processed data set, where the processing includes performing natural language processing of the first information;
generate a training set, a validation set, and a test data set using the processed data set;
train a model, based on the training set, the validation set, and the test data set, to perform classification of the first set of chargebacks by:
identifying a set of regulations regarding the first set of chargebacks,
assigning a particular weight to the processed data set according to a rule associated with the set of regulations, and
applying a particular classification to a particular chargeback, of the first set of chargebacks, based on the particular weight;
receive second information identifying a second set of transactions and a second set of chargebacks associated with the second set of transactions, where the second information is received from multiple, different sources;
determine a classification of the second set of chargebacks using the model and based on the second information, where the model is configured to:
receive the second information as input,
generate a confidence score that indicates a level of confidence in the classification for the second set of chargebacks,
determine whether the confidence score satisfies a threshold, and output the classification of the second set of chargebacks when the confidence score satisfies the threshold;
automatically analyze the classification of the second set of chargebacks from the model to identify a trend, the trend relating to a threshold number of fraudulent chargebacks; and
automatically perform an action based on the classification of the second set of chargebacks and based on identifying the trend, where the one or more processors, when performing the action, are configured to:
update the model based on the classification of the second set of chargebacks to enable continuous improvements of the model, and
provide information indicating a resolution of a chargeback from the second set of chargebacks.
The following prior art of reference have been deem most relevant to the allowed claim(s):
Larko et al. (U.S. Pat. Pub. No. 2017/0330196) [“Larko”]. Larko discloses a chargeback processing system that receives dispute messages, analyzes them, and routes them to the appropriate location based on the analysis.
NPL: Rajaraman, Anand, and Jeffrey David Ullman. Mining of massive datasets. Cambridge University Press, 2014 [“Raja”]. Raja is a college level textbook about data mining that discloses training a machine learning model (classifier) using a confidence score that satisfies a threshold.  
Ganti (U.S. Pat. Pub. No. 2012/0158585) [“Ganti”]. Ganti discloses analyzing chargebacks to determine a trend and updating the machine learning model based on the classification and trend (feedback).
Lai et. al. (U.S. Pat. Pub. No. 2017/0286962) [“Lai”]. Lai discloses generating a training, validation, and testing data set when developing a machine learning model to classifying chargebacks.
Seon et al. (WIPO Pub. No. WO 2018/097653 A1) [“Seon”]. Seon discloses a trained machine learning model that uses transaction history data of a conventional user. The model satisfies a target prediction classification performance criteria for predicting chargeback fraud for a new user's transaction.
Claims 1–3, 5–13, 15, 17–19, and 22–25 are allowed because the prior art taken alone or in combination fails to render obvious the claimed features of independent claims above without improper hindsight by the Examiner, using the claims as a roadmap to combine the individual obvious claims together. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See attached Form PTO-892, Notice of References Cited.
Kennel et al. (U.S. Pat. Pub. No. 2014/0180974) is pertinent because it describes scoring of transactions associated with a profiling entity so as to determine risk associated with the transactions using a latent dirichlet allocation (LDA) model trained on historical data.
Spitz et al. (U.S. Pat. Pub. No. 2002/0139837) is pertinent because it describes a method for quantifying the risk of fraud associated with a 
Chaffin et al. (U.S. Pat. Pub. No. 2016/0300214) is pertinent because it describes transaction dispute resolution system that uses a liability model for resolving disputes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/JHM/
/Mike Anderson/Primary Patent Examiner, Art Unit 3694